Title: To John Adams from James Smith, 28 March 1818
From: Smith, James
To: Adams, John


				
					Most respected Sir
					Baltimore 28th. March 1818.
				
				If you will permit me to intrude upon the repose of your happy retirement I would beg leave to present you with one of the first Copies of my Prospectus of a national Vaccine Institution, to be established in the City of Washington. And if you should approve of an attempt of this kind it would confer a most distinguished honor to be directed to  record your Name on the Book of the Institution as one of its first Patrons.Be assured that the veneration due to your Excellency inspire me with the most profound Respect, While I remain / Your most obedient and  / Humble Servant
				
					James Smith
				
				
			